
	

113 HR 2620 IH: Smithsonian Modernization Act of 2013
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2620
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2013
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To revise the composition of the Board of Regents of the
		  Smithsonian Institution so that all members are individuals appointed by the
		  President from a list of nominees submitted by the leadership of the Congress,
		  and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Smithsonian Modernization Act of
			 2013.
		2.Appointment of
			 Members of Smithsonian Board of Regents
			(a)Number of
			 Members; Appointment of All Members From List of Nominees
				(1)In
			 generalSection 5580(a) of the Revised Statutes of the United
			 States (20 U.S.C. 42(a)) is amended by striking to be composed
			 of and all that follows and inserting the following: to be
			 composed of 21 members appointed by the President from among the list of
			 nominees submitted under subsection (b), of whom 2 shall be residents of the
			 District of Columbia..
				(2)List of
			 NomineesSection 5580 of the
			 Revised Statutes of the United States (20 U.S.C. 42(a)) is amended—
					(A)by redesignating
			 subsection (b) as subsection (c); and
					(B)by inserting after
			 subsection (a) the following new subsection:
						
							(b)The Speaker of the
				House of Representatives and the Majority Leader of the Senate shall each
				submit to the President a list of 12 nominees for appointment as members of the
				Board of Regents.
							.
					(3)Revision of
			 quorumSection 5582 of the Revised Statutes of the United States
			 (20 U.S.C. 44) is amended by striking eight shall constitute a
			 quorum and inserting 17 shall constitute a
			 quorum.
				(4)No effect on
			 current citizen RegentsNothing in the amendments made by this
			 subsection may be construed to affect the authority of any individual who
			 serves as a Regent of the Smithsonian Institution as of the date of the
			 enactment of this Act pursuant to a joint resolution of the Congress to
			 continue to serve as a Regent after that date.
				(b)Uniform Term of
			 ServiceSection 5581 of the Revised Statutes of the United States
			 (20 U.S.C. 43) is amended to read as follows:
				
					5581.(a)Except as provided in subsections (b) and
				(c), each Regent of the Smithsonian Institution shall be appointed for a term
				of 6 years, and may be reappointed for additional terms.
						(b)Of the Regents who
				are appointed after the date of the enactment of the Smithsonian Modernization
				Act of 2013 who were not serving as Regents prior to that date—
							(1)4 shall be
				appointed for a term of 2 years (as designated in the joint resolution under
				which they are appointed) and may be reappointed for additional terms of 6
				years; and
							(2)4 shall be appointed for a term of 4 years
				(as designated in the joint resolution under which they are appointed) and may
				be reappointed for additional terms of 6 years.
							(c)Any Regent appointed to fill a vacancy
				occurring before the expiration of the term for which the Regent’s predecessor
				was appointed shall be appointed only for the remainder of that term. A Regent
				may serve after the expiration of that Regent’s term until a successor has
				taken
				office.
						.
			
